[Cite as Thomas v. Tibbals, 2011-Ohio-6087.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97519




                                      GARY THOMAS
                                                           RELATOR

                                                 vs.

                           WARDEN TERRY TIBBALS
                                                           RESPONDENT




                                      JUDGMENT:
                                  PETITION DISMISSED


                                        Writ of Habeas Corpus
                                         Order No. 449455

RELEASE DATE:              November 21, 2011
                                          2


FOR RELATOR

Gary Thomas, pro se
Inmate #A601-988
Mansfield Correctional Institution
1150 N. Main Street
Mansfield, Ohio 44901


ATTORNEY FOR RESPONDENT
WARDEN TERRY TIBBALS

Mike DeWine
Ohio Attorney General

By: Gregory T. Hartke
Assistant Attorney General
Criminal Justice Section – Habeas Unit
State Office Building, 11th Floor
615 West Superior Avenue
Cleveland, Ohio 44113-1899




COLLEEN CONWAY COONEY, J.:

      {¶ 1} Gary Thomas has filed a petition for a writ of habeas corpus seeking

immediate release from prison.   Sua sponte, we dismiss the petition for lack of territorial

jurisdiction because Thomas is incarcerated at the Mansfield Correctional Institution

located in Mansfield, Ohio.
                                            3

       {¶ 2} One of the basic requirements for the issuance of a writ of habeas corpus is

that, regardless of where the petitioner was convicted, the petition can only be brought

and proceed in the county where he is actually incarcerated.         Bridges v. McMackin

(1989), 44 Ohio St.3d 135, 541 N.E.2d 1035. This court does not possess the authority

to order the release of a person from prison unless the prison lies within our territorial

jurisdiction, which is Cuyahoga County.       State ex rel. Durham v. Wilson, Cuyahoga

App. No. 85928, 2005-Ohio-757; State ex rel. Lewis v. Morgan (June 17, 1999),

Cuyahoga App. No. 76314; State ex rel. Mays v. McFaul (Mar. 18, 1999), Cuyahoga App.

No. 75833. Since Thomas is not incarcerated in Cuyahoga County, we lack jurisdiction

to address the petition for a writ of habeas corpus.

       {¶ 3} Accordingly, we sua sponte dismiss the petition for a writ of habeas corpus.

 Costs to Thomas. It is further ordered that the Clerk of the Eighth District Court of

Appeals serve notice upon all parties as required by Civ.R. 58(B).

       Petition dismissed.


__________________________________________
COLLEEN CONWAY COONEY, JUDGE

MARY J. BOYLE, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR